DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because there is a typographical error in the second line. A comma is missing between “a step of forming a ladder” and “a step of forming a receiving element”.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“receiving element” in claims 1-11.
“connecting elements” in claims 1, and 5-11.
“control member” in claim 11.
“scrolling member” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claim fails to further limit the claim from which it depends because the elements recited must inherently be either the same color or different in color.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 7, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG Pub. US 2013/0048233 A1 – Lin.

Regarding claim 1. 
Lin teaches a method for manufacturing an operation device (Fig 9) for shutters (Fig 1, Fig 2), comprising: 
a step (a): forming a ladder (Paragraph [0029]; The first ladder may have first rails 7 and rungs 10 that extend between the pair of first rails 7. The first rails 7 may include a front rail positioned on the front face of the window covering material and a rear rail positioned on the rear face of the window covering material.); 
a step (b): forming a receiving element (Fig 9, 13), a cord (Fig 9, 11) accommodated in the receiving element (Paragraph [0033]; The cord shrouds may be composed of a cloth material, mesh material, or interwoven filaments. The cord shrouds may fully enclose the portion of the lift cord or, alternatively, may substantially enclose a lift cord.), and 
a step (c): connecting multiple connecting elements (Fig 9, elements 55 and 57) to the ladder and the receiving element. (Paragraph [0035]; The cord shroud may be attached to the ladder at spaced apart locations by loops, adjustable loops, adjustable zip ties, zip ties, rings, sewn connections, sewn connectors, or other fasteners or fastening mechanisms.)

Regarding claim 3. 
Lin teaches all limitations of claim 1.
Furthermore, Lin teaches the cord is accommodated in the receiving element after the receiving element is manufactured in the step (b). (This is inherently taught, as the cord is inherently “in” the receiving element at some time “after” its manufacture as this limitation is inherently shown in fig 9.)

Regarding claim 6. 
Lin teaches all limitations of claim 1.
Furthermore, Lin inherently teaches that the receiving element, the cord and the connecting elements have different colors or an identical color. (Examiner notes that the elements recited must inherently be either the same color or different in color.)  

Regarding claim 7. 
Lin teaches an operation device (Fig 9) for shutters (Fig 2), comprising: 
a ladder (Fig 1, 6); 
a receiving element (Fig 9, 13) accommodating a cord (Fig 9, 11) therein, and 
multiple connecting elements connected to the ladder and the receiving element to combine the cord and the ladder.

Regarding claim 10. 
Lin teaches all limitations of claim 7.
Furthermore, Lin teaches the ladder, the receiving element, the cord and the connecting elements have 
different colors or materials, 
or 
the ladder, the receiving element, the cord and the connecting elements have 
an identical color or material. 
(Paragraph [0032]; The rails 7, 9 of the ladders may be cords, tape, or portions of cord material. The rails could also be comprised of other types of flexible elongated members. The rungs of each cord, one or more strands of cord, segments of tape, or other material which is known in the art.)
(Paragraph [0033]; each cord shroud may be a tubular cloth structure or tubular structure having a mesh surface. In alternative designs, the cord shrouds may be spiral structures defining an aperture through which a portion of a lift cord passes. The cord shrouds may be composed of a cloth material, mesh material, or interwoven filaments.)
(Paragraph [0028]; Lift cords may be lifting tape, cord material, elongated straps having a width of between 1 and three inches, or may be other flexible elongated members.)
(Paragraph [0035]; The cord shroud may be attached to the ladder at spaced apart locations by loops, adjustable loops, adjustable zip ties, zip ties, rings, sewn connections, sewn connectors, or other fasteners or fastening mechanisms.)

Regarding claim 11. 
Lin teaches a shutter comprising: 
an operation device having a ladder (Fig 1, 6), a receiving element (Fig 9, 13), a cord (Fig 9, 11), multiple connecting elements (Fig 9, 55)and a scrolling member (See annotated Fig 1 below), the receiving element accommodating the cord therein, the connecting elements connected to the ladder and the receiving element, the operation device supporting multiple slats (Fig 1, 4) between a top rail (Fig 1, 2) and a bottom rail (Fig 1, 3), the operation device connected to the scrolling member, and 
a control member connected to the cord, the control member controlling the cord to lift or lower the slats. (Paragraph [0027]: A cord lock 19 or other lift cord control mechanism may be attached to the headrail to control movement of lift cords that extend from the headrail 2 to the bottom rail 3.)

    PNG
    media_image1.png
    785
    739
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (as applied above) in view of PG Pub. US 2019/0277085 – Lin – hereinafter Lin085.  

Regarding claim 2. 
Lin teaches all limitations of claim 1.  
Lin does not teach the cord is accommodated in the receiving element when making the receiving element in the step (b).
However, Lin085 teaches the cord is accommodated in the receiving element when making the receiving element in the step (b). (See Fig 2) (Paragraph [0017]; Each barrier unit 300 includes two front barrier ropes 33 extending obliquely in a left-right direction and across the pull cord 4, and two rear barrier ropes 34 extending obliquely in the left-right direction and across the cord 4. One of the rear barrier ropes 34 intersects with one of the front barrier ropes 33.) (Examiner notes that the barrier ropes extending across the cord indicates that the cord is present during the weaving process.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Lin with the receiving element making step of Lin085. One of ordinary skill in the art would have been motivated to make this modification in order to simplify assembly of components.
	
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (as applied above) in view of PG Pub. US 2013/0126105 A1 – Lin, hereinafter Lin105.

Regarding claim 4. 

Lin does not teach the receiving element is made of transparent material.
However, Lin105 teaches the receiving element is made of transparent material. (Paragraph [0029]; The material of the cord shrouds may be transparent) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lin with the transparent receiving elements of Lin105. One of ordinary skill in the art would have been motivated to make this modification in order to provide a particular aesthetic appearance.

Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (as applied above) in view of Examiner’s Official Notice.

Regarding claim 5. 
Lin teaches all limitations of claim 1.
Furthermore, Lin teaches the ladder and the receiving element are attached to each other by sewn connectors, or the connecting elements extend through the ladder and the receiving element, the connecting elements are located with a distance formed between each other. (Paragraph [0035]; The cord shroud (receiving element) may be attached to the ladder at spaced apart locations by loops, adjustable loops, adjustable zip ties, zip ties, rings, sewn connections, sewn connectors (Examiner notes that “sewn connecters” here is listed distinctly from “sewn connections” listed previously, and therefore is interpreted as a plurality of connecting elements sewn to connect the receiving element (cord shroud) and the ladder), or other fasteners or fastening mechanisms.)  
However, Lin does not explicitly teach the connecting elements are sewed to the ladder and the receiving element.

	
Regarding claim 9. 
Lin teaches all limitations of claim 7.
Furthermore, Lin teaches the ladder and the receiving element are attached to each other by sewn connectors. (Paragraph [0035]; The cord shroud may be attached to the ladder at spaced apart locations by loops, adjustable loops, adjustable zip ties, zip ties, rings, sewn connections, sewn connectors (Examiner notes that “sewn connecters” here is listed distinctly from “sewn connections” listed previously, and therefore is interpreted as a plurality of connecting elements sewn to connect the receiving element (cord shroud) and the ladder), or other fasteners or fastening mechanisms.)  
However, Lin does not explicitly teach the connecting elements are sewed to the ladder and the receiving element.
Examiner takes official notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting elements of Lin by sewing them to both the ladder and the receiving element. One of ordinary skill in the art would have been motivated to make this modification in order to ensure a positive connection between the ladder and the receiving element.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of US Pat. 8,857,493 – Perkowitz.

	
Regarding claim 8. 
Lin teaches all limitations of claim 7.
Lin does not teach the receiving element and the ladder each have holes, the connecting elements extend through the holes of the receiving element and the ladder.
However, Perkowitz teaches the receiving element and the ladder each have holes, the connecting elements extend through the holes of the receiving element and the ladder. (See annotated Fig 17) (Examiner notes that though the structure of a roman shade and a venetian blind are different, the features taught herein are analogous, and the teachings pertinent.) 

    PNG
    media_image2.png
    674
    851
    media_image2.png
    Greyscale

.  
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-5918657-A – Tuzmen
	Discloses a venetian blind with shrouded pull cords.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/J.W.H./Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634